DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe (JP 2006294903 A) in view of Toyoda (US 2014/0306750 A1).
Regarding claim 1, Kawagoe discloses, in Figure 1, a trimming method for adjusting electrical characteristics of an adjustment circuit by cutting a fuse resistor,
wherein, in a case where a cutting current flows to the fuse resistor to cut the fuse resistor (Para [0002], “fuse resistor 12 can be cut off by application of a voltage or a current”), at least one switching device of switching devices (11) is set to a conductible state to make the cutting current flow to the at least one switching device (Para [0002], “fuse resistor 12 which can be cut off by application of a voltage or a current and which pulls down the level of an input of an input terminal of the CMOS input circuit 11 to a ground potential GND in a non-cut state”), but fails to disclose wherein the adjustment circuit, the fuse resistor, and at least one of switching devices are located in the semiconductor substrate.
However, Toyoda discloses, in Figure 4, wherein the adjustment circuit (Para [0062] & [0063], “trimming circuit 100…disposed on semiconductor substrate 22”), the fuse resistor (Para [0063], “disposed on semiconductor substrate 22…fuse resistor 3”), and at least one of the switching devices are located in the semiconductor substrate (MOSFET 10 on semiconductor substrate 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the semiconductor substrate of Toyoda in the trimming method of Kawagoe, to achieve the benefit of reducing the size of the trimming circuit and thereby the cost (Toyoda, Abstract).
Regarding claim 2, Kawagoe in view of Toyoda disclose the trimming method according to claim 1, and Toyoda continues to disclose wherein the fuse resistor is arranged in one surface of the semiconductor substrate via a dielectric film (Para [0028], “the fuse resistor…is formed of a polysilicon layer disposed across a first dielectric on a semiconductor substrate”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe in view of Toyoda as applied to claims 1-2 above, and further in view of Yoshida (US 2019/0319026 A1).
Regarding claim 4, Kawagoe in view of Toyoda disclose the trimming method according to claim 2, and Kawagoe continues to disclose, in Figure 1, wherein, in a case where the cutting current flows, the cutting current flowing via the fuse resistor flows to the first main electrode (Para [0002], “fuse resistor 12 which can be cut off by application of a voltage or a current and which pulls down the level of an input of an input terminal of the CMOS input circuit 11 to a ground potential GND in a non-cut state”), but fails to disclose wherein the switching device is a part of a longitudinal device which controls whether to make a current flow between a first main electrode provided on one surface of the semiconductor substrate and a second main electrode provided on another surface of the semiconductor substrate; and
wherein the cutting current flows into the semiconductor substrate.
However, Toyoda continues to disclose, in Figure 4, wherein the cutting current flows (Para [0066], “fuse resistor 3 is fused by the voltage V0 being applied to trimming pad 5 and the current Io being caused to flow through fuse resistor 3”) into the semiconductor substrate (Para [0063], “disposed on semiconductor substrate 22…fuse resistor 3”).
In combination, Kawagoe and Toyoda fail to disclose wherein the switching device is a part of a longitudinal device which controls whether to make a current flow between a first main electrode provided on one surface of the semiconductor substrate and a second main electrode provided on another surface of the semiconductor substrate
However, Yoshida discloses, wherein the switching device is a part of a longitudinal device (Para [0002], “IGBT”) which controls whether to make a current flow between a first main electrode provided on one surface of the semiconductor substrate and a second main electrode provided on another surface of the semiconductor substrate (Para [0004], “An IGBT and a free-wheeling diode in an RC-IGBT are provided in a cell region that operates so that a current flows in a longitudinal direction of a semiconductor substrate by applying a voltage to electrodes on the front and reverse sides of a semiconductor substrate”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the longitudinal device of Yoshida in the trimming device of Kawagoe and Toyoda, to achieve the benefit of reducing the number of chips by half and achieving a size reduction as well as a cost reduction (Yoshida, Para [0003]).
Allowable Subject Matter
Claims 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896